DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 6/20/22, with respect to claims 1, 3-6, 8-11, 13, 15, 17, and 19-20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13, 15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to compensation of a length class of a communication link. None of the prior art teach or suggest determining a length class of a communication link according to a time length of pulse data transmitted on the communication link; and determining a compensation scheme for communication compensation according to the length class of the communication link; wherein the determining the length class of the communication link according to the time length of the pulse data transmitted on the communication link comprises: determining the time length of the pulse data; determining that the communication link is of a first length class when the time length of the pulse data is greater than a set threshold; and determining that the communication link is of a second length class when the time length of the pulse data is smaller than or equal to a set threshold; wherein, the time length of pulse data comprises the time length of a high-level signal of the pulse; a length range of the communication link corresponding to the first length class is smaller than the length range of the communication link corresponding to the second length class.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
August 17, 2022
/EVA Y PUENTE/                                                                                                                                                            Primary Examiner, Art Unit 2632